The matters complained of in the declarations as libellous may be divided into two classes. In the one, the plaintiff is charged with the crime of subornation of perjury, and is also called a convicted felon; in the other, with matters and things which, though not amounting to crime, yet tend, as is contended by his counsel, to disgrace and degrade him in the public estimation. To charge a man with crime is libellous; and so it is to charge him with that which, though not criminal, yet degrades him in the eyes of the public, and exposes him to contempt. The defence to the charge of subornation of perjury is, that it is substantially true. If this be proved it is a good defence. The same defence is made to the charge of being a legally convicted felon. The defendant has offered evidence, that the plaintiff has been convicted of selling spirituous liquors in violation to the license law, and contends that it is as a convicted offender under the license law, that the terms "convicted felon" are applied to him. At common law, the term felony comprehends a large class of high crimes, as well as those of a less atrocious character. A felony at common law always drew after it a forfeiture of goods and chattels. A violation of the license law is a misdemeanor. If the jury think the term "convicted felon" in the publication, taken in connection with the context and with the evidence in the cause, would be understood by the public to mean only an offender against the license law, then the plaintiff has no cause of action for this part of the publication. If, on the other hand, the jury think the terms are to be understood in the strictly legal and technical sense, then the defence of this part of the publication fails. With regard to that part of the publication which is complained of as *Page 266 
tending to degrade the plaintiff, and expose him to the contempt of the community, if the jury find that this is said of the plaintiff as seller of spirituous liquors in violation of the license law, then the plaintiff has no cause to complain. It is no matter how severe and unreasonable the strictures may be upon his conduct and motives, if they apply to him as a man engaged in an illegal traffic. A man, whose business is in violation of law, cannot apply to the law to protect him from strictures on his illegal conduct. But if the jury think this part of the publication applies to the plaintiff as a man and not as a dealer in spirituous liquors, then the defence to this part of the publication fails.
If the jury think the defendant has made out his defence to all the matters which have been before stated, then he is entitled to a verdict. But if otherwise, then comes the question of damages, and the jury will be justified to give such damages as they think proper. It is entirely in their discretion.
Verdict for the plaintiff. *Page 267